DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendments filed on 02/22/2021 have been entered. Claims 1, 3-9, 11-16, 21-30 remain pending in the application.
Applicant’s arguments, filed on 02/22/2021, with respect to 35 U.S.C. 103 have been fully considered but are moot because the arguments do not apply to any of the citations being used in the current rejection.

Claim Objections
Claim 7 is objected to because of the informalities. The phrase "wherein. for each set" should be "wherein, for each set". Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 8-9, 11-12, 16, 21-25, and 29-30  is/are rejected under 35 U.S.C. 103 as being unpatentable over Potok et al. (US 2006/0080311 A1 hereinafter Potok) in view of Selvaraj et al. (US 2009/0274376 A1 hereinafter Selvaraj), and further in view of Vijayanarasimhan et al. (US 2016/0180200 A1 hereinafter Vijayanarasimhan).

(Currently Amended) Regarding claim 1, Potok teaches: A method for large-scale classification of a stream of text documents performed by a computing system comprising one or more processors and storage media, the storage media storing one or more programs executed by the one or more processors to perform the method ([0048] e.g., “The training set is a large set of documents, preferably similar to the documents being clustered” [0054] e.g., “The master cluster agents 51, 52 calculate a numerical load value whose factors can be free system memory, free disk space, system processor load among many others.” [0025] e.g., “the term “information source” shall include on-line sources such as websites, and off-line sources such as compilations of information stored in computer memories or on computer media.” [0028] e.g., “The agent host program, as well as the agent program modules, run as applications under an operating system”), the method comprising:
  	aggregating a set of training data item vectors by class to produce a set of class vectors, wherein each training data item vector represents a respective text document, wherein each class vector of the set of class vectors represents a respective class in a set of classes and aggregates weight values by attribute from one or more training data item vectors of the set of training data item vectors that belong to the respective class ([0050] e.g., “Each sub-cluster agent calculates a single composite vector that represents the set of document vectors for which it is responsible. Likewise, each cluster agent 23 calculates a composite vector that represents the set of composite vectors created by its sub-cluster agents. To calculate the composite vector from a set of document vectors, the document vectors are summed using the common vector addition method.” Examiner notes that a composite vector reads in [0050] on a class vector, and the document vectors are summed in [0050] reads on aggregating a set of training data item vectors and aggregates weight values by attribute from one or more training data item vectors.); 
obtaining a case vector representing an input text document case to be classified ([0060] e.g., “When the cluster agent 53, 54 receives a document vector for evaluation, as represented by the arrow 75, it does not need to query each sub-cluster agent 57-59 and 60-62.); 
computing a plurality of weighted similarity measures based on the case vector and a plurality of class vectors of the matrix; ([0059] e.g., “Each master cluster agent 51 is responsible for several cluster agents 53, 54, each which represent a set of documents that are related.” [0060] e.g., “The cluster agents 53, 54 takes the composite vector and the document vector received from the master cluster agent 51 as represented by arrow 76, to evaluate and calculate a dot product, Euclidian distance, or some other measure to obtain a numerical value that represents the similarity between the document vector and the accumulated composite vector.” Examiner notes that a matrix consists of one or more vectors.).
Potok does not explicitly teach: a sparse matrix;
filtering, from the set of class vectors, aggregate weight values that, according to a heuristic, represent weak associations between respective attributes and respective classes to produce a filtered set of class vectors;
based on the filtered set of class vectors, storing a sparse matrix in storage media, the sparse matrix comprising class vectors.
However, Selvaraj teaches: a sparse matrix ([0057] e.g., “At least some values based on the results of the method can be saved, either in memory (e.g., RAM (Random Access Memory)) or permanent storage (e.g., a hard-disk system) for later use. For example, values for the reduced weight vectors and the classes can be saved directly for applications in document classification (e.g., a Support Vector Machine 302).” [0038] e.g., “substantial efficiencies can be achieved by choosing a sparse weight vector for each class, with non-zero weights permitted only for features that appear at least a certain minimum number of times in the given class.” Examiner notes that sparse weight vectors as reduced weight vectors reads on a sparse matrix because a matrix consists of one or more vectors.);
filtering, from the set of class vectors, aggregate weight values that, according to a heuristic, represent weak associations between respective attributes and respective classes to produce a filtered set of class vectors ([0009] e.g., “a method of classifying documents includes: specifying multiple documents and classes, wherein each document includes a plurality of features and each document corresponds to one of the classes; determining reduced document vectors for the classes from the documents, wherein the reduced document vectors include features that satisfy threshold conditions corresponding to the classes; determining reduced weight vectors for relating the documents to the classes by comparing combinations of the reduced weight vectors and the reduced document vectors and separating the corresponding classes; and saving one or more values for the reduced weight vectors and the classes.” Examiner notes that using threshold conditions is considered as a heuristic as Applicant discloses one of heuristic ways in [0075-0076].); 
based on the filtered set of class vectors, storing a sparse matrix in storage media, the sparse matrix comprising class vectors ([0057] e.g., “At least some values based on the results of the method can be saved, either in memory (e.g., RAM (Random Access Memory)) or permanent storage (e.g., a hard-disk system) for later use. For example, values for the reduced weight vectors and the classes can be saved directly for applications in document classification (e.g., a Support Vector Machine 302).” [0038] e.g., “substantial efficiencies can be achieved by choosing a sparse weight vector for each class, with non-zero weights permitted only for features that appear at least a certain minimum number of times in the given class.” Examiner notes that sparse weight vectors as reduced weight vectors reads on a sparse matrix because a matrix consists of one or more vectors.).
Potok and Selvaraj are analogous art because they are directed to artificial intelligence. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Potok to incorporate the method of building compact models of Selvaraj. The motivation/suggestion for doing this would be for the purpose to improve an entropy criterion that characterizes a likelihood for using the reduced weight vectors to relate the documents to the classes ([0014] “According to another aspect, determining the reduced weight vectors may include: calculating values for the reduced weight vectors to improve an entropy criterion that characterizes a likelihood for using the reduced weight vectors to relate the documents to the classes.”). 
Potok in view of Selvaraj does not explicitly teach: the set of at least ten thousand classes;
predicting a particular class, of the set of at least ten thousand classes, to which the input case belongs, based on a particular weighted similarity measure of the plurality of weighted similarity measures; and 
repeating the obtaining, computing, and predicting for each input case of a stream of additional input cases to be classified.
([0010] “a classification system may classify objects using on the order of hundreds of thousands to millions of classes with approximately the same computational cost of a classification system”);
predicting a particular class, of the set of at least ten thousand classes, to which the input case belongs, based on a particular weighted similarity measure of the plurality of weighted similarity measures ([0010] “a classification system may classify objects using on the order of hundreds of thousands to millions of classes with approximately the same computational cost of a classification system, e.g., a conventional deep neural network, with a few thousands of classes. In some implementations, a classification system may be used to train large scale neural networks, e.g., using additional data structures. For instance, the classification system may include an inverted hash table with timestamps for keeping track of, and updating, the hash table as the weight matrix is continuously updated during the training process.” [0043] e.g., “In some implementations, the classification system 100 may retrieve a corresponding count for each node from the hash table 104. For instance, each count may provide a lower bound for the dot product between the activation vector x and the weight vector for the node. The count may represent the ordinal similarity between the two vectors.”); and 
repeating the obtaining, computing, and predicting for each input case of a stream of additional input cases to be classified ([0017] “The use of matrix multiplication may enable large-scale classification in the order of hundreds of thousands to millions of classes, e.g., during real-time computation to provide a user with a classification value based on input received from the user.” Examiner notes that Potok teaches: receives a document vector [an input text document case] in [0060] above.).  
Potok, Selvaraj, and Vijayanarasimhan are analogous art because they are directed to artificial intelligence. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Potok in view of Selvaraj to incorporate the method of large-scale classification of Vijayanarasimhan. The motivation/suggestion for doing this would be for the purpose to enable large-scale classification in the order of hundreds of thousands to millions of classes (Vijayanarasimhan [0017] “The use of matrix multiplication may enable large-scale classification in the order of hundreds of thousands to millions of classes, e.g., during real-time computation to provide a user with a classification value based on input received from the user.”). 
	 
(Currently Amended) Regarding claim 3, Potok in view of Selvaraj and Vijayanarasimhan teaches: The method of Claim 1.
Potok further teaches: wherein each training data item vector of the set of training data item vectors represents a vector space model of the respective text document ([0006] “In characterizing documents for clustering purposes, a vector space model (VSM) has been used, where each unique word within a collection of documents represents a dimension in space, while each document represents a vector within that multidimensional space. Vectors that are close together in this multidimensional space form clusters, or groups of documents that are similar.” [0048] e.g., “The training set is a large set of documents, preferably similar to the documents being clustered”).  

(Original) Regarding claim 4, Potok in view of Selvaraj and Vijayanarasimhan teaches: The method of Claim 1. 
Potok further teaches: wherein each class vector of the plurality of class vectors is normalized ([0050] e.g., "The resulting vector is normalized to obtain the final composite vector that represents the set of documents. ").  

(Currently Amended) Regarding claim 8, Potok in view of Selvaraj and Vijayanarasimhan teaches: The method of Claim 1. 

Potok in view of Selvaraj does not explicitly teach: predicting a plurality of particular classes, of the set of at least ten thousand classes, to which the input text document case belongs, based on a plurality of particular weighted similarity measures of the plurality of weighted similarity measures.  
	However, Vijayanarasimhan teaches: predicting a plurality of particular classes, of the set of at least ten thousand classes, to which the input text document case belongs, based on a plurality of particular weighted similarity measures of the plurality of weighted similarity measures (matrix) ([0010] “a classification system may classify objects using on the order of hundreds of thousands to millions of classes with approximately the same computational cost of a classification system, e.g., a conventional deep neural network, with a few thousands of classes. In some implementations, a classification system may be used to train large scale neural networks, e.g., using additional data structures. For instance, the classification system may include an inverted hash table with timestamps for keeping track of, and updating, the hash table as the weight matrix is continuously updated during the training process.” [0043] e.g., “In some implementations, the classification system 100 may retrieve a corresponding count for each node from the hash table 104. For instance, each count may provide a lower bound for the dot product between the activation vector x and the weight vector for the node. The count may represent the ordinal similarity between the two vectors.”).
Potok, Selvaraj, and Vijayanarasimhan are analogous art because they are directed to artificial intelligence. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Potok in view of Selvaraj to incorporate the method of large-scale classification of Vijayanarasimhan. The motivation/suggestion for doing this would be for the purpose to enable large-scale classification in the order of hundreds of thousands to millions of classes (Vijayanarasimhan [0017] “The use of matrix multiplication may enable large-scale classification in the order of hundreds of thousands to millions of classes, e.g., during real-time computation to provide a user with a classification value based on input received from the user.”). 
	
(Currently Amended) Regarding claim 9, the claim recites the one or more non-transitory computer-readable media of claim 1, and is similarly analyzed.

(Currently Amended) Regarding claim 11, the claim recites the one or more non-transitory computer-readable media of claim 3, and is similarly analyzed.

(Original) Regarding claim 12, the claim recites the one or more non-transitory computer-readable media of claim 4, and is similarly analyzed.

(Currently Amended) Regarding claim 16, the claim recites the one or more non-transitory computer-readable media of claim 8, and is similarly analyzed.

(New) Regarding claim 21, Potok in view of Selvaraj and Vijayanarasimhan teaches: The method of Claim 1. 
Potok further teach: wherein each weighted similarity measure of the plurality of weighted similarity measures is computed based on (a) a similarity measure computed between the case vector and a respective class vector of the plurality of class vectors of the matrix, and (b) a weight applied to the similarity measure, the weight computed based on a number of attributes that are weighted by a non-zero weight value in both the case vector and the respective class vector ([0060 and Fig. 5] e.g., “The cluster agents 53, 54 takes the composite vector and the document vector received from the master cluster agent 51 as represented by arrow 76, to evaluate and calculate a dot product, Euclidian distance, or some other measure to obtain a numerical value that represents the similarity between the document vector and the accumulated composite vector.” Examiner notes that a matrix consists of one or more vectors.).

(New) Regarding claim 22, the claim recites the one or more non-transitory computer-readable media of claim 21, and is similarly analyzed.

(New) Regarding claim 23, Potok teaches: A computing system comprising: one or more processors; storage media; and one or more programs for execution by the one or more processors stored in the storage media, the one or more programs for large-scale classification of a stream of text documents and comprising instructions ([0048] e.g., “The training set is a large set of documents, preferably similar to the documents being clustered” [0054] e.g., “The master cluster agents 51, 52 calculate a numerical load value whose factors can be free system memory, free disk space, system processor load among many others.” [0025] e.g., “the term “information source” shall include on-line sources such as websites, and off-line sources such as compilations of information stored in computer memories or on computer media.” [0028] e.g., “The agent host program, as well as the agent program modules, run as applications under an operating system”) configured for: claim 1, and is similarly analyzed.

(New) Regarding claim 24, the claim recites the computing system of claim 3, and is similarly analyzed.

(New) Regarding claim 25, the claim recites the computing system of claim 4, and is similarly analyzed.

(New) Regarding claim 29, the claim recites the computing system of claim 8, and is similarly analyzed.

(New) Regarding claim 30, the claim recites the computing system of claim 21, and is similarly analyzed.

Claim(s) 5-6, 13-14, and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potok in view of Selvaraj and Vijayanarasimhan, and further in view of Barnhill et al. (US 6789069 B1, hereinafter Barnhill).

(Currently Amended) Regarding claim 5, Potok in view of Selvaraj and Vijayanarasimhan teaches: The method of Claim 1.
Potok in view of Vijayanarasimhan does not explicitly teach: wherein the filtering, from the set of class vectors, the aggregate weight values weight values that, according to the heuristic, represent weak associations between respective attributes and respective classes to produce the filtered set of class vectors is based on: (a) sorting sets of aggregate weight values of the set of class vectors to produce sets of sorted aggregate weight values; and (b) for each set of sorted aggregate weight values of the sets of sorted aggregate weight values, selecting aggregate weight values in the set of sorted aggregate weight values to include in the filtered set of class vectors and 
However, Selvaraj teaches: wherein the filtering, from the set of class vectors, the aggregate weight values that, according to the heuristic, represent weak associations between respective attributes and respective classes to produce the filtered set of class vectors is based on: (a) sorting sets of aggregate weight values of the set of class vectors to produce sets of sorted aggregate weight values; and (b) for each set of sorted aggregate weight values of the sets of sorted aggregate weight values, selecting aggregate weight values in the set of sorted aggregate weight values to include in the filtered set of class vectors and selecting aggregate weight values in the set of sorted aggregate weight values to not include in the filtered set of class vectors ([Col. 30, ln. 47-49] “A preferred method of the present invention is to use the weights of a classifier to produce a feature ranking with an SVM (Support Vector Machine).” [Col. 30, ln. 36-39] “A preferred method for the present invention comprises using the gene ranking coefficients as classifier weights. Reciprocally, the weights multiplying the inputs of a given classifier can be used as gene ranking coefficients.” [Col. 37, ln. 11-17] “Correlation methods such as Golub's method provide a ranked list of genes. The rank order characterizes how correlated the gene is with the separation. Generally, a gene highly ranked taken alone provides a better separation than a lower ranked gene. It is therefore possible to set a threshold (e.g. keep only the top ranked genes) that separates “highly informative genes” from “less informative genes”.” [Col. 40, ln. 26-28] “Clusters were built around the best genes found by regular SVM RFE. Parameter θ is 0.8 (see text). The higher the cluster rank (Rk), the more “relevant” the cluster should be.” Examiner notes that using a correlation method weights [weight values] of less informative genes [weak associations between respective attributes and respective classes] are selected [selecting aggregate weight values in the set of sorted aggregate weight values to include in the filtered set of class vectors] to be filtered as highly informative genes are selected [selecting aggregate weight values in the set of sorted aggregate weight values to not include in the filtered set of class] where the genes are in rank [sorted]. Examiner further notes that the set of class vectors and the aggregate weight values are taught by Potok as cited above in claim 1.).
Potok, Selvaraj, Vijayanarasimhan, and Barnhill are analogous art because they are directed to artificial intelligence. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Potok in view of Selvaraj and Vijayanarasimhan to incorporate the method of feature selection of Barnhill. The motivation/suggestion for doing this would be for the purpose of enhancing knowledge discovered from data using a support vector machine (Barnhill, [Col. 5, ln. 2-5] “The present invention comprises systems and methods for enhancing knowledge discovered from data using a learning machine in general and a support vector machine in particular.”).

(Currently Amended) Regarding claim 6, Potok in view of Selvaraj, Vijayanarasimhan, and Barnhill teaches: The method of Claim 5.

 However, Barnhill teaches: wherein, for each set of sorted aggregate weight values of the sets of sorted weight values, the selecting aggregate weight values in the set of sorted aggregate weight values to include in the filtered set of class vectors is based on a predetermined number of aggregate weight values to retain ([Col. 37, ln. 11-17] “Correlation methods such as Golub's method provide a ranked list of genes. The rank order characterizes how correlated the gene is with the separation. Generally, a gene highly ranked taken alone provides a better separation than a lower ranked gene. It is therefore possible to set a threshold (e.g. keep only the top ranked genes) that separates “highly informative genes” from “less informative genes”.” Examiner notes that the set of class vectors and the aggregate weight values are taught by Potok as cited above in claim 1.). 
Potok, Selvaraj, Vijayanarasimhan, and Barnhill are analogous art because they are directed to artificial intelligence. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Potok in view of Selvaraj and Vijayanarasimhan to incorporate the method of feature selection of Barnhill. The motivation/suggestion for doing this would be for the purpose of enhancing knowledge discovered from data using a support vector machine (Barnhill, [Col. 5, ln. 2-5] “The present invention comprises systems and methods for enhancing knowledge discovered from data using a learning machine in general and a support vector machine in particular.”).

(Currently Amended) Regarding claim 13, the claim recites the one or more non-transitory computer-readable media of claim 5, and is similarly analyzed.

(Currently Amended) Regarding claim 14, the claim recites the one or more non-transitory computer-readable media of claim 6, and is similarly analyzed.

(New) Regarding claim 26, the claim recites the computing system of claim 5, and is similarly analyzed.

(New) Regarding claim 27, the claim recites the computing system of claim 6, and is similarly analyzed.

Claim(s) 7, 15, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potok in view of Selvaraj, Vijayanarasimhan, and Barnhill, and further in view of Um et al. (US 20180175975 A1 hereinafter Um).

(Currently Amended) Regarding claim 7, Potok in view of Selvaraj, Vijayanarasimhan, and Barnhill teaches: The method of Claim 5.
Potok in view of Selvaraj and Vijayanarasimhan does not explicitly teach: wherein. for each set of sorted aggregate weight values of the sets of sorted aggregate 
However, Barnhill teaches: wherein. for each set of sorted aggregate weight values of the sets of sorted aggregate weight values, the selecting aggregate weight values in the set of sorted aggregate weight values to not include in the filtered set of class vectors is based on a magnitude difference between (a) a particular fall-off weight value in the set of sorted aggregate weight values and (b) a predetermined aggregate weight value in the set of sorted aggregate weight values, wherein the predetermined number of aggregate weight values are prior in sorted order to the particular fall-off weight value in the set of sorted aggregate weight values ([Col. 27, ln. 20-30] “Performing feature selection in large dimensional input spaces involves greedy algorithms. Among various possible methods, feature ranking techniques are particularly preferred. A fixed number of top ranked features may be selected for further analysis or to design a classifier. Alternatively, a threshold can be set on the ranking criterion. Only the features whose criterion exceed the threshold are retained. A preferred method is to use the ranking to define nested subsets of features and select an optimum subset of features with a model selection criterion by varying a single parameter: the number of features.” Examiner notes that Barnhill inversely teaches the features whose criterion does not exceed the threshold are not retained, meaning that the aggregate weight values in the set of sorted aggregate weight values to not include in the filtered set of class vectors are selected based on a threshold.).
Potok, Selvaraj, Vijayanarasimhan, and Barnhill are analogous art because they are directed to artificial intelligence. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Potok in view of Selvaraj and Vijayanarasimhan to incorporate the method of feature selection of Barnhill. The motivation/suggestion for doing this would be for the purpose of enhancing knowledge discovered from data using a support vector machine (Barnhill, [Col. 5, ln. 2-5] “The present invention comprises systems and methods for enhancing knowledge discovered from data using a learning machine in general and a support vector machine in particular.”).
	Potok in view of Selvaraj, Vijayanarasimhan, and Barnhill does not explicitly teach: a maximum value among a predetermined number of values.
	However, Um teaches: a maximum value among a predetermined number of values ([0264] e.g., “TH may indicate a predetermined threshold value. TH.sub.0 may indicate a minimum threshold value among predetermined threshold values, and TH.sub.4 may indicate a maximum threshold value among predetermined threshold values.”).
Potok, Selvaraj, Vijayanarasimhan, Barnhill, and Um are analogous art because they are directed to data processing. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify (Um [Abstract] “a performance of a communication network can be improved.”).

(Currently Amended) Regarding claim 15, the claim recites the one or more non-transitory computer-readable media of claim 7, and is similarly analyzed.

(New) Regarding claim 28, the claim recites the computing system of claim 7, and is similarly analyzed.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed below:
Popescu et al. (US 2017/0344822 A1): teaches the semantic description of the content of an image comprising the steps consisting in receiving a signature associated with the image.
Liu et al. (US 2012/0089621 A1): teaches user interests obtained by a weighted aggregation of topic distribution vectors of content items the user accessed.
Guo et al. (US 2017/0091692 A1): teaches similarity measure between records and then clustering closely linked records to represent an organization.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP   
§ 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEYONG J PARK whose telephone number is (571) 272-3898. The examiner can normally be reached on M-F 9:00 a.m. - 6:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/JAEYONG J PARK/Examiner, Art Unit 2126
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126